Title: Review of James Hillhouse, Propositions, 12 April 1808
From: Adams, John
To: 

Draught of a Review of an Amendment of J. A. Hillhouse, to the Constitution of the United States, proposed in the Senate in 1808. Incomplete and never published.post 12 April 1808
Review
Propositions for amending the Constitution of the United States, Submitted by Mr Hillhouse to the Senate, on the twelfth day of April 1808, with his explanatory Remarks.
In Pages five and Six, Mr Hillhouse defines his Terms, Monarchy, Aristocracy, Democracy, Federalists and Republicans. To his Idea of Aristocracy alone, Shall We make any objection, at present: but before We State our grounds of dissent, even from that, We must take notice of what he Says at the bottom of page 6.
“Some of the important Features of our Constitution, were borrowed from a Model which did not very well Suit our condition; I mean the Constitution and Government of England, a mixed Monarchy, in which Monarchy, Aristocracy and Democracy are so combined as to form a check on each other. One important and indispensable requisite of Such a Government is that the two first branches Should be hereditary.”
Would it not have been more conformable to the Fact, to have Said that these important Features of our Constitution, were borrowed from our own colonial Constitutions? Every Colony on the Continent, except Pensylvania, had a Governor, a Council, or Senate, and an House of Representatives. The Governors were not hereditary: the Counsellors were not hereditary. Some of the Governors were chosen by the People So were some of the Councils and these States, contented with their original form of Government have undergone no change. Some were appointed by a King in Europe, but commonly changed, upon an Average in less than Seven Years. These Features were borrowed from the Constitution of England, leaving out the hereditary quality, and they So well Suited the Condition of our Ancestors that they not only lived hapily under them, but founded a respectable and flourishing Nation and died contented. There is little difference between our present Governments, and those under which our Ancestors emigrated, lived and died excepting that their Governors and Senators in Some Instances were appointed from abroad, and our Governors and Presidents are chosen by ourselves. It would grieve to Say, that We Shew the Executive Authorities of our own choice and our own blood, less respect than our Ancestors paid to those who were Foreigners and appointed by a King. Governments therefore may be mixed and compounded of Monarchical, Aristocratical and Democratical Ingredients, without one particle of hereditary Power or Priviledge, in them, except the common Priviledges of the People, Such as their hereditary Lands Goods and Liberties. In Such an Empire as the British Some People may perhaps Suppose that it is necessary that the Executive Authority and the Senate Should be hereditary: because Elections to those Powers would corrupt the Nation and produce a civil War and a military Despotism at the first Tryal. As this is a Point in which We have no immediate Interest We need not form any Opinion or Conjectures concerning it. But We may Say with confidence, that in a Course of more than twenty years, We have not experienced Such Effects among Us.
Propositions for amending the Constitutions of the United States, Submitted by Mr Hillhouse to the Senate, on the twelfth day of April 1808, with his explanatory Remarks.
Review.
When a Speech or a Pamphlet appears in Public from the Press, the most rational Course would be to read it, and judge of its Merits, with out prejudice. But Republican Jealousy is so much the Spirit of the times that the first question is who is the Author,? of what party is he? what are his motives? and whose Election is he aiming to promote? This inquisitive temper has been Sufficiently alive, concerning this the Publication of Mr Hillhouse. Some have conjectured that his design was to throw the Nation into confusion, in hopes that a better order than prevails at present, might in time arise out of it. Others have Suggested that this Work is a burlesque on the crude project of Amendment, which appear in Such numbers. One Sett of Men have Suspected that this Gentleman has been So long in publick Business and been So much disappointed, growing becoming yearly of less and less Influence and at present finding himself in a Minority consisting at most of three or four in the Senate, he is grown impatient, and determined at any rate to make himself a Name and increase his Importance.
I Shall leave these uncandid Insinuations to those who delight in them: and take it for granted that Mr Hillhouse was Sincere, that he honestly believes what he Says and proposes his Amendments for the public good. It Shall be my Endeavour to be as concise as possible in a few observations, which I hope may Shew in a clear light the Merit of the Work.
In Pages 5 and 6. Mr Hillhouse defines his Terms Monarchy Aristocracy and Democracy, Federalists and Republicans. I shall make no Objection to any Thing here but his Idea of Aristocracy. But before We come to that, We must take Notice of what he Says at the bottom of p. 6.
“Some of the important features of our Constitution were borrowed from a Model which did not very well Suit our Condition; I mean the Constitution and Government of England, a mixed Monarchy in which Monarchy, Aristocracy and Democracy are So combined as to form a Check on each other. One important and indispensable requisite of Such a Government is that the two first Branches Should be hereditary.”
Would it not have been more conformable to the fact, to have Said that “these important Features of our Constitution were borrowed from from our own Colonial Constitutions.” Every Colony on the Continent, except Pensilvania, has a Governor, a Council or Senate, and a House of Representatives. The Governors were not hereditary, the Councillors were not hereditary. Some of the Governors were chosen by the People, and So were Some of the Councils. Some were appointed by the King, but commonly changed, upon an Average in less than Seven years. There is little difference between our present Governments and those under which our Ancestors emigrated lived and died, after having founded a respectable and flourishing Nation, died; excepting that their Governors were appointed from abroad and our President and Governors are chosen by ourselves. I am Sorry to add that We Shew the Executives of our own Choice and own blood infinitely less respect than our Ancestors did those who were foreigners and appointed by a King. Governments therefore may be mixed, and compounded of Monarchical, Aristocratical and Democratical Ingredients, without one Particle of hereditary Power or Priviledge in them, except the common Priviledges of the People, Such as their hereditary Lands Goods and Liberties. Say, if you will that in Such a Nation as an Empire of the as the British, it is necessary that the Executive and Senate Should be hereditary: because Elections to those Powers would totally corrupt the Nation and produce a Civil War and a military Despotism at the first Tryal. But in an Experiment of twenty years, We have not yet found Such dangers among Us. In Page 39 and forty, Mr Hillhouse observes that “to form an Aristocracy hereditary Succession is indispensible.” In this But Mr Hillhouse is mistaken. Holland was an Aristocracy But the Burgomasters, Pensionaries Councillors And Schopens in whom the Sovereignty resided were not hereditary. There is a Small Number of Nobles, in the Legislature of each State, but this body has but one Vote; every City has an equal Vote with the whole body of Nobles, and in critical times they have no Influence. Berne was an Aristocracy. But the Members of the Grand Council were not hereditary but elective. There were Six Noble Families, but they had no Prerogatives but mere Preceedency. And those were not Councillors unless elected into a Legislature of two hundred and Ninety nine Members Councillors and Assessors.
In Short hereditary Powers and peculiar Priviledges, enter in no  into the Deffinition of Aristocracy. There may be an Aristocracy for Life or for years or for half a year or a Month or a Day. Infinite Art and Chicanery has have been employed in this Country to deceive the People in their Understanding of this term Aristocracy as well as the Well born, as if Aristocracy could not exist without hereditary Power and exclusive Priviledge and as if a Man could not be well born without being an hereditary Nobleman and a Peer of a Realm. Chancellor Livingston inherited a Name, numerous and wealthy Family Connections and a fine Manor. These are all hereditary Priviledges and have given him more Influence in this Country than all the Titles and immens landed Estates, of the Duke of Norfolk, with all the hereditary Titles and Seat in the House of Lords have given him in England. Mr John Randolph inherited his name, Family Connections, his fine plantations and thousand Negroes, which have given him more power in this Country than the Duke of Bedford has in England and more than he would have if he possessed all the brilliant Wit th fine Imagination and flowing Eloquence of the young that celebrated Virginian. Were not then Mr Livingston and Mr Randolph well born? The State of Connecticutt has always been governed by an Aristocracy more decisively than the Empire of Great Britain is. Mr Hillhouse well knows that half a dozen or at most a dozen Families have governed that State Country when a Colony as well as Since it has been a State. An Aristocracy can govern the Elections of the People, better without hereditary legal Dignities, Priviledges and Powers, better than with them.
In the Massachusetts many of our prime Quality were banished in the Revolution. Most of our present Rulers are new Men. But these have been promoted by an Aristocracy. Mr Hillhouse Says “The United States do not possess the Materials for forming an Aristocracy.” But We do possess one Material, which actually constitutes an Aristocracy, that governs the Nation. That Material is Wealth. Talents, Birth, Virtues, Services, Sacrifices are of little consideration with Us. The Greatest Talents, the brightest Virtues the most important Services, are thrown aside as Useless unless they are Supported by Riches or Parties, and the object of both Parties is chiefly wealth. When the rich observe a young Man, and See he has Talents to Serve their Party, they court and employ him, but if he deviates from their Line, let him have a care. He will Soon be discarded. In the Roman History We See a Constant Struggle between the Rich and the Poor, from Romulus to Cæsar. The great Division was not So much between Patricians and Plebeians, as between Debtor and Creditor. Speculation and Usury kept the State in perpetual Broils. The Patricians usurped the Lands and the Plebeians demanded Agrarian Laws. The Patricians lent Money at exorbitant Interest and the Plebeians were Sometimes unable and always unwilling to pay it. These were the Causes of dividing the People into two Parties as distinct and jealous and almost as hostile to each other as two Nations. Let Mr Hillhouse Say whether We have not two Parties in this Country Springing from the Same Sources? Whether a Rage Spirit for Speculation in Land has not always existed in this Country, from the Days of William Pen and even long before? Whether this Spirit has not become a Rage from Georgia to New Hampshire, within the last thirty years? Whether foundations have not been laid for immense fortunes in a few families for their Posterity? Whether the Variations of a fluctuating Medium, and an unsteady public faith, have not raised vast fortunes in personal Property in Banks in Commerce, in Roads, Bridges &c? Whether there are not distinctions arising from Corporations and Societies of all kinds, even those of Religion Science and Litterature? and whether the Professions of Law Physick and Divinity are not distinctions? Whether all these are not Materials for forming an Aristocracy that governs the Country? Whether they do not in fact constitute an Aristocracy, that governs the Country? On the other Side the common People, by which appellation I designate the Farmers, Tradesmen and Labourers, many of the Smaller Merchants and Shopkeepers, and even the unfortunate and necessitous who are obliged to fly into the Wilderness for a Subsistence, and all the Debtors, cannot See these inequalities with out Grief and Jealousy and Resentment. A Farmer or a Tradesman who cannot by his Utmost Industry and frugality in a Life of Seventy years do more that Support a moderate family and lay up four or five thousand dollars must think it very hard, when he Sees these vast fortunes made per Saltum; these Mushrooms growing up in a Night, and they throw themselves naturally into the arms of a Party whose professed object is to oppose the other Party.
Two Such Parties, therefore allways will exist, as they always have existed in all Nations, especially in Such as have property, and most of all in commercial Countries. Each of these Parties must be represented in the Legislature, and they must be checks on each other. But without a Mediator between them, they will oppose each other in all Things and go to War, till one Subjugates the other. The Executive Authority is the only Mediator that can maintain Peace between them.
Mr Hillhouse thinks “We have not the means of making an Aristocratical Branch to our Government.” I think We have the means and that We have in Fact an Aristocratical Branch to our Government and that is the Senate: and a very useful, honourable and necessary Branch it is: but it would be more Usefull and more Safe, if every Particle of executive Power was taken away from it. There are materials in great plenty, out of which to form this Aristocratical Branch. Mercuries ought not indeed to be Sculptured out of every kind of Wood. But there are Gentlemen of Fortune Talents Experience and Integrity in every State out of whom the Legislatures may Select the most eminent, and So they might if the Number of Senators in Congress was doubled, as I wish it was and hope it will be. These would compose an Aristocratical Branch as respectable as any in the World. Our Senate for twenty years has been very well chosen and has abounded with able and excellent Men. How Mr Hillhouse can be at a loss for means of making an Aristocratical Branch, I know not. Our Senators are not hereditary nor have they any exclusive Priviledges, nor are these necessary, as long as We have not an hereditary Executive, nor is an hereditary Executive necessary as long as We have not an hereditary Senate. When one is So the other must be, or it will be no Check.
It is to no purpose to declaim against “Demagogues.” There are as many and as dangerous Aristocratical Demagues, as there are democratical. Neither Party will get any thing by such invectives. Sylla and Pompey were as arrant Aristocratical Demagues as Marius and Cæsar or even Cataline were democratical ones. Sylla was more cruel than Marius, and Pompey had less humanity than Cæsar. Even Cicero and Brutus the honestest Men in Rome were but Aristocratical Demagues: and Milo was as much an Agitator for the Senate Patricians as Cladius for the Plebeians and Hamilton was as much a Demagogue as Burr. An independent Executive to mediate between the two Parties, was wanting, and this defect was the ruin of the Republic, and will be of ours if Mr Hillhouses motion prevails. When Mr Hillhouse, declares, that “When a Citizen claims to be an Exclusive Patriot, and is very officious in proclaiming his own Merit, it is time for the People to be allarmed.” I agree with him. But I must Add When a Senator declaims against Executive Influence, under our Constitution, it is time for the People to be upon their guard against an Aristocratical Spirit and Preponderance.
Page 41 and 42 Mr Hillhouse Says “there is always Such a Spirit of Jealousy existing between Aristocracy and Democracy, and between Monarchy and Democracy, they cannot long exist together without a third ballancing Power; Mr Hillhouse should have added an equal Jealousy between Aristocracy and Monarchy, and then I Should agree with have agreed with him. But this last Jealousy it was not convenient for Mr Hillhouse to acknowledge. Mr Hillhouse Says “as well might a Man take up his abode in a Tygers Den, as Aristocracy with Democracy, unless protected by the Strong Arm of Monarchy.” And I Say as well might a Man take up his abode with Shadrach Meshach and Abelnego in the fiery furnace, as Democracy with Aristocracy without the Strong Arm of Monarchy to protect it. Witness the thirty Tyrants of Athens and the Decemvirs at Rome and every other instance Since the Creation in which Democracy has been in the Power of Aristocracy. I Say farther, that as well might a Man take up his abode with Daniel in the Lyons Den as Monarchy with Aristocracy, without the Million Arms of Democracy to defend it. All these Jealousies exist in Some degree, but the greatest Jealousy of all is that of Aristocracy against Monarchy. Aristocracy is the natural Enemy of Monarchy; and Monarchy and Democracy are the natural allies against it, and they have always felt the Necessity of Uniting against it, Sooner or later. Hence the Ultimate Destruction of all Republicks. The Aristocracy would not Suffer the Executive to have Power to defend the Constitution, to defend itself or to defend the People. The Aristocracy has oppressed the People, and the Executive, till the People, out of all Patience, have given the Aristocracy and themselves too a Master. As to “Surrounding the Throne by a powerfull Aristocracy,” they have allways proved to be pretorian Guards and cutt off the head of their General, when the Discipline of the Laws has by any Calamity been weakened. It is true when the People have been Seditious and rebellious against them their Property Priviledges and distinctions, they have united with the Executives to defend themselves. Like Fire they are good Servants but all consuming Masters.
Little need be Said on Shortening the Period of the Elections of the two houses. This instead of diminishing the Spirit of Party will only increase and inflame it. There will be no time for it to cool. The causes of the two Parties, I have already shown to be permanent and unanswerable unchangeable. Both must be represented in the Legislature, and there must be a Mediator between them in the Executive. This must have Power for the Purpose. He must calm and restrain the ardor of both and be more impartial between them than any President ever yet has been. And the Senators themselves must not constrain him to be partial as they So often have done. They Power to do it instead of being increased as Mr Hillhouse proposes ought to be wholly taken from them. They ought to have nothing to do with Executive Power. If Mr. Hillhouse should carry this point, and the People instead of being glutted and satiated with Elections Should wish to double the Number, I hope he will introduce that Admirable Aristocratical Invention of Connecticut, a Nomination List, that every Thing may not depend upon the Election fever, the Ictus febrile of one Election day.
The Sixth Article of Mr Hillhouse’s Amendments reduces the Presidents office to a mere Doge of Venice, a mere head of Wood, a mere tool of the Aristocracy of the Country. He is to be appointed by Chance, from the most Aristocratical Branch, the Senate. Although the Senators in general have been respectable Men and Some of them illustrious for Virtues Talents, Experience and Services, Yet it  must be confessed that there have been very weak Men in that Body. These will have as good a Chance as the best, a Blount or a Burr as good a Chance as an Elsworth or a Strong or a Richard Henry Lee: But this is of less importance, than the Proposal to Submit all Nominations and Removals to the Senate and House of Representatives. There never was and never can be a more Project more perfectly Aristocratical than this.
Mr Hillhouse informs Us that “Man is fond of Power. True; but is not Man, in the Shape of a Senator, or a Representative, as fond of Power as a President? Mr Hillhouse also admonishes Us, that Ambition and Favouritism, (and he Should have Added avarice, Jealousy Envy hatred Love and Lust) are evils to be guarded against, in a Republican Government.” True again, but are not Ambition and favouritism and every other vicious Passion and Sinister Interest as Strong and active in a Senator or a Representative as in a President? Cannot indeed the Members of the Legislature conceal, their private Views and improper motives more easily than a President? Every Senator and every Representative has in his own district Friends and Favourites, to whose Esteem Affection and Activity and Influence, he has been indebted for his Election. Is it not natural that his mutual Esteem Affection and Gratitude, to these Friends Should excite him to exert himself in Obtaining favours and offices and Employments for them? Mr Hillhouse probably knows that great Pains have Sometimes been taken by Senators and Representatives too to obtain Nominations to Offices, Sometimes for themselves and Sometimes for their Favourites, Sometimes with Success and Sometimes without. Again; has Mr Hillhouse never known Combinations and consultations between General Officers, Heads of Departments, leading Members of the Senate, and House of Representatives, I will not Say to overawe, but to influence the President in favour of Some Appointments and against others. Has he never known Such Combinations resisted and Nominations made in opposition to them all. I Say Such Instances have been, and Such Nominations have proved the most fortunate important and Successful of any that were ever made under the Constitution. Has Mr Hillhouse never known Combinations and Committees of Senators Sent to the President to remonstrate privately against Nominations, and when they could not prevail, have they not obtained Majorities in Senate to Negative Such Nominations? Mr Hillhouse has known Favouritisms and Antifavouritisms enough in both houses, I Should think to be convinced, that Favouritism would be increased by his Project, at least one hundred and fifty fold.
Let Us now consider how Mr Hillhouses Project would operate. The President Sends a Nomination to the Senate. Probably the Person named has been Selected by the President out of twenty Candidates who have been previously recommended to him by Some Senator and Some Representative. Nineteen Senators are of Course disappointed, because their favourites have been Sett aside. These nineteen will then combine together to negative the present Nomination in hopes that their favourites will have a better chance at the next time. There is to be no debate. How is this possible. Members are to give Information, and information may be Sent in from abroad by Petition or Remonstrance. Vices, Follies Crimes, Incapacity may be alledged, and contradicted. How can these questions be determined but by Witnesses, and how can false Witnesses be counteracted but by Confrontation. And after all the favourite Member of the Senate by Intrigue Artifice or Eloquence, out of Door will carry his Candidate. After this it must go down to the House of Representatives, and what will happen there? The Member who has previously recommended him to the President, will rise and give him a Character. Twenty other Members perhaps a hundred, who have recommended another Man or other Men will be disappointed. Sins and Crimes and disqualifications may be alledged against the Nomination. The Subject will be postponed for days or Weeks. In the mean time Caucus’s will be held of evenings, combinations will be formed, and the Favourite Members of the House will carry their favourites.
But Removals from office too must be laid before both Houses. The Mischiefs and Inconveniences of this would be greater, if possible than the other. The officers of the Army Navy and Revennue are necessarily numerous. Complaints and Accusations often occur. These must be laid before Congress, Witnesses must be Summoned, examined and cross examined. Council would be humbly requested. It would be Inhumanity to refuse it. Parties, Cabals and Caucuses would be formed, and Corruption introduced in a thousand Shapes. Those who had favourites gaping for the place would be tempted too Slightly to vote for Removal, and those who had no Such favourites to gratify would be too tender. The year would be too Short for both Houses to go through with all these appointments and Removals. Again how is military Discipline to be maintained in your Army and Navy. How is the Subordination of the Military to the civil Power to be Supported. Give your General an Estate for Life in his office defeasible only on the Vote of the two Houses and he will Soon be Master of your President. He will Soon have ten times as much influence in the Nation.  + See the Sheet A.
No. The real fault is that the President is has not influence enough and is not independent enough. Parties will not allow him to act himself. For twelve years one Party prevailed, and that Party would not allow their Presidents to be impartial. The other Party has now prevailed Eight years, and they have not permitted their President in many Instances to Act his own Judgment. The Power of Removal was never abused in the first twelve years, except in the two Cases of Gardner and Whipple at Portsmouth, except perhaps in 2 Instances and those Removals were made at the earnest and repeated Solicitations of all the Members of the House and one of the Members of the Senate from New Hampshire, a State much against the Inclination of the President. Representations of Misconduct in office were made And probably credited by the Members of Congress to the President: they But there is now reason to Suspect that they were dictated by too much of a Party Spirit.
In Short Presidents must break asunder their leading Strings and the People must Support them in it. They must unite the two Parties instead of inflaming their Divisions. They must look out for Merit wherever they can find it, and Talents and Integrity must be a Recommendation to Office wherever they are Seen, though differing in Sentiments from the President and in an opposite Party to that whose little Predominance brought him into Power.
People of the United States. You knew not half the Solicitude of your Presidents for your Happiness and Welfare, nor an hundredth part of the Obstructions and Embarrassments they must endure from Intrigues of Individuals of both Parties. You must Support them in their Independence, and turn a deaf Ear to all the false Charges against them. But if you Suffer them to be overawed and Shackled in the Exercise of their constitutional Powers, either by Aristocratical or Democratical Maneuvres, you will Soon repent of it, in bitter anguish. Anarchy and civil War cannot be far off.—Whereas by a Steady Support of the Independence of the Presidents office your Liberties and happiness will be Safe, in defyance of all foreign Influence french or English, and of all popular commotion and Aristocratical Intrigue.
The Proposal of diminishing the Presidents Salary to fifteen thousand dollars is so mean a thought that it Scarcely deserves to be mentioned. If the present Compensation is too high for Seven or Eight Millions of industrious People possessing a very fertile and productive Agricultural Country and the Second Commerce in the Universe, to Support a President who represents their Majesty and must Support their Dignity in the Eyes of all Nations and People, let it be diminished by an Amendment of the Constitution as it is, without making the President a mere painted head of a Ship made of Wood, and incapable of being Helmsman or Pilot.
Sheet A.
+Sheet third page 3d. To illustrate this Subject Still farther, recollect the Instances already recorded. In the Case of Blount, a conspiracy was fully proved, to dismember the Empire and carry off an immense portion of it, to a foreign Dominion. Yet how much time was consumed and how much debate excited, before that important Subject could be decided? And the accused Person, with all his guilt upon his head, was finally Suffered to escape with impunity. In the Case of Judge Pickering although his Incapacity to discharge the Functions of his office, were indisputable, and although Incapacity and Non User are a legal forfeiture of a Judicial office; Yet it is well remembered how much time was necessarily employed in the Investigation of the Law and the Evidence and how much the Judges House and the Senate were divided in opinions  on the final decision. In the Case of Judge Chace, the time the Expence, and the public anxiety of his Impeachment and Tryal are well known, and how much Exertion of the ablest and best Men in the Legislature, as well as of the Counsell were requisite to safe save a great and upright Judge from unmerited Ignominy, disgrace and Ruin. In the more recent Case of Mr John Smith of Ohio, what a vast Expence of time and Money and travel what Numbers of Witnesses, what intricate questions of Law as well collisions of testimony, occurred, and how critical was the final determination upon his Innocence? In the Case of General Wilkinson the Complication of Law and fact, the length of time through the whole of which his conduct is to be examined, the Number of Witnesses, the various parts of the Union from whence they must be collected, the conflicts of Parties, the great legal and political questions which arise and the vast importance to the Public as well as the Individual, are all, to be taken into Consideration. The time already passed in this Inquiry is very great and how much longer it will continue to irritate and inflame the Public and divide the Nation no Man can conjecture. The Case of Colonel Burr is the most remarkable of all. If this was to be tryed first in the Senate and then in the House of Representatives, when would it have an End and who can pretend to divine what would be the decision?
Now every Custom House officer every Judge and every Marshall every offi and Every Attorney General and District Attorney, every Secretary of State, Treasury, War or Navy, and every Officer of the Army or Navy, every Post Master General or particular, would have as fair a right to a public and impartial Tryal, as a Judge of the Supream Court upon an Impeachment. In Tryals of Law the Jurors cannot be Solicited, but the Solicitations of Members of Congress from Culprits and their Friends would be infinite, and where Guilt or innocence is to be determined by a Single Vote in one hundred and fifty, as would often happen, if a corrupt Member could be found, a Bribe not would not Seldom be offered. Especially in cases where foreign Interests and Intrigues could intervene. This is the System Mr Hillhouse would introduce. It may without Scruple be pronounced, though Mr Hillhouse certainly did not See it in that Light, the most corrupt Project that ever was conceived by a Man of Sense and Virtue. The endless confusion and distraction that would arise from it, would be as certain as its Injustice, Inhumanity and Corruption.
The Appointment and Removal of Ambassadors, and foreign Ministers and Consuls, as well as Judges, and General–Officers and Admirals would take the whole year, and convulse the whole Continent. Take away from the President the Nominations to these offices, and give it to every Member of the Senate and House, and how many Nominations would there be to every Vacancy. The Disputes would be endless between the North and the South the East and the West; one State would have more than its proportion, and others less. The Question would be more concerning the Abode of the Candidate and less concerning the Talents Qualifications and Merits, than ever it has been yet, and it has already and always been more So than it ought to have been for the public Good. The Members of the House of Representatives are so numerous, and often So young and inexperienced that they must vote for Men, nine times in ten, of whom they know nothing, not even by common fame and as often will be incompetent to judge of the appropriate qualifications for the office.
The old Congress was a Small Body of Men in comparison of the present—two Branches and their deliberations were always in Secret. Yet if there is any body living who was present and knew the Contests about on the appointment of General officers and foreign Ministers, let him recollect the Disputes about Dr Franklin Silas Deane and Arthur and William Lee, Mr Izard, Mr Williams Mr Morris, Commodore Jones Captain Landais and Lt Simpson General Lincoln General Arnold, General Worcester, Commodore Hopkins and many others, nay even concerning General Washington General Ward General Lee, General Schuyler and General Gates &c and he must remember that Congress was torn to Pieces by these disputes, and that days and months and years were wasted in Such Controversies to the inexpressible Injury of the Service. To these Causes are to be attributed the Wants of the Army, the distresses of General Washington, the Loss of Canada, after We had conquered all but Quebec, the Loss of the Penobscutt Enterprize and almost all the Disasters of the War. The Complaints against General officers, the Financier, and his Agents and especially against Foreign Ministers were as perpetual and endless as the debates in Congress, not to say intrigues, to the delay and Neglect of the most essential Measures for the Support and Supply of the Army, and the Navy.
B
In p. 27. and in pages 47. 48 and forty nine, Mr Hillhouse is very anxious, and with great reason, about Party Spirit: he calls it a Demon and a Fiend, by a Figure which is natural enough for indeed it is
A Monster of So frightfull mien
As to be hated needs but to be Seen
But how Shall this Monster be chained? How Shall this foul Fiend be exorcised? Sermons, orations Speeches Pamphets, odes, Hymns and Heroic Poems, have been long enough tried to no Purpose. Homer Milton and Spencer whose immortal Poems were all written expressly to Shew the dreadful Effects of Party Spirit and Discord among Aristocrats Chiefs and the passions of Envy Jealousy Ambition and Revenge from whence they Spring: have been as little heeded as Mr Hillhouse and his humble Reviewer will be. It is a Devil I believe that will not be cast out even by fasting and Prayer. It was turned out of Paradise with the first Pair, and immediately made a Division in their Family, and produced a Dual or an Assassination between their two first Sons. From that Family it has descended, through all Successive generations to the present most enlightened and virtuous Age and Still produces Assassinations and Duels as frequently as ever. It inhabits all Climes, and under all forms of government, It prevails in Turkey and Persia, Morocco and Tripoli, as well as in France and England: and in every Tribe of Savages in Affrica and America as well as among the most enlightened People on Earth. There never existed three Men together, two of whom did not love one another better than either of them loved the third, and better than the third loved either of the two. If this fact is indubitable as I believe it is, it will necessarily follow, that three Men never lived together without a Party Spirit among them.
In Despotisms and Simple Monarchies, it is well known by what means the Monster is quelled: but in limited Monarchies and free Republicks, the conquest is attended with more difficulty. If Mr Hillhouse will run over in his thought all his Researches into History and the Science of Government, he will oblige the Public, by pointing out one Instance, in which Party Spirit has been confined within any bounds compatible with public Good and National Happiness but by a Counterpoise of Interests, Passions and Parties. Party Spirit confounds the distinctions between Truth and Falshood, Right and Wrong and corrupts the Moral Sense; there can be therefore no ultimate Remedy in any moral Principle or political Maxim, against its final and fatal Excesses. Nothing but Power lodged Somewhere in impartial hands, can ever moderate Soften or controul it.
When Mr Hillhouse Says, that “State or local Parties will have but a feeble Influence on the General Government” I cannot comprehend him. Will not State Parties a State Party avail itself of the Influence of the general Government, to increase their its own influence at home, and to diminish that of its Rival? Will not a local Party request Mr Pickering, Mr Hillhouse and Mr Ely to write publick and private Letters, to Stimulate their own Friends, and disgrace their Antagonists? And will not the these opposite Party avail themselves of even a Letter from a Man of no Party, whose Conscience is not yet Seared with the red hot iron of Faction, to Support itself if it can? Will not both Parties cutt off at a Blow at present and after Sometime perhaps by a Proscription or a Guillotine, or a banishment to Cayenne or to Bottany bay, every Man who dares to vote or Speak or write from his Conscience and his honor? “Curse ye Meroz, Curse ye Bitterly the Inhabitants thereof, because they came not up to the help of the Lord, to the help of the Lord against the Mighty,” is the language of all Parties, and when it is infalibly known to be the cause of the Lord, it is just, but when it is the cause of mere faction, the Language Should be changed to cursed be the Anger for it was fierce and their Wrath for it was cruel. The Time is well remembered when Mr Madison, Mr Giles and Several other Members of Congress, finding themselves unable to elevate their Party in the Great Council of the Nation, resigned their Seats and became Members of their State Legislatures, in order to revolutionize the Primary Assemblies, influence the Elections to the General Government and overawe the national Measures. Mr Hillhouse, no doubt remembers The great Efforts, and among many others the Representations and Legislative Pamphlets against the Alien Law and Sedition Law. Mr Hillhouse must clearly See and readily acknowledge, that his Amendments will be no Remedy, against Such Party Spirit and Party Contrivances. Senators and Representatives of the National Government, and Ministers of State too will continue to resign, in order to increase their fame, to be made Governors at home and promote the Views of their Party and on the other hand Governors &c of States will resign, in order to be made Senators, Vice Presidents, Secretaries of State, Judges &c and Presidents. As long as the State Governments retain their Sovereignty and that is their Legislatures, or in other Words as long as the national Government is in any Sense a Federative Republicke mutual Sympathies or mutual Antipathies will Subsist between them and the national Government: and there can never exist the Smallest Spirit of Party in one without producing a Sinister Spirit of Party in the other.
That there are “regular, organized Parties, extending from the northern to the Southern Extremity, and from the Atlantic to the Western Limits of the United States” is very true. And it is equally certain that there ever have been and ever Such, and that there ever will be Such unless you lay an Embargo, over all on all printing Presses private Letters, privates Clubbs, and on all travelling from one State to another. A Standing Army of an hundred thousand Men Infantry and another hundred thousand Cavalry, and twenty thousand Gun Boats will not effect it. Caucus’s of Patricians, and Caucuses of Plebeians always prevailed in Rome, and in all other free Countries. Our Revolution was effected by Caucuses. The federal Constitution was formed by Caucuses and the federal Administrations for twenty years have been Supported or Subverted by Caucuses. There is little more of the kind now than there was twenty years ago. Alexander Hamilton was the greatest organist, that ever played upon this Instrument. He made all the Use he could of those Bodies of Cincinnati and others, to prevent Mr Adams from being chosen Vice President. The Reason of his Antipathy I know not, for he had never Seen him. He caused it to be propagated in the Northern States that Virginia would not vote for Washington, and in the Southern States that New England would not vote for Washington, at least that their Votes would not be unanimous: at the Same time that there was a great Probability there would be an unanimous Vote for Adams: that therefore the Elections must throw away So many of their Votes that Adams could not have a Majority, and consequently could not be President. At the Second Election, our perpetual Dictator permited Mr Adams If he believed one Word of the Apprehensions he propagated, it is very unaccountable: for there was a very great Certainty in the public opinion that Washington would have an unanimous Vote.
At the Second Election our perpetual Dictator, was graciously pleased to permit Mr Adams to have a considerable Majority as V. President.
At the third Election, he intrigued with all his might, to get Major Thomas Pinckney chosen President. He dared not attempt to exclude Mr Adams, because he knew that Such a project would defeat his plan: but his Scheme was to get a Vote or two more for Pinkney than for Adams, or at least an equal Number for each, in hopes that his intrigues in the House might prevail to have Pinkney preferred to Adams.
At the fourth Election, his Intrigues and Caucuses were more “bold open and decided.” Not only a Caucus of Members of Congress was assembled at Philadelphia, to exclude Mr Jefferson and turn him out, but to bring in General Pinckney with an equal Vote, with Mr Adams. This was given out as a point determined and the whole Continent pledged to it, upon their Sacred honor. In the mean time Hamilton prepared his famous Pamphlet, intending to keep it Secret, till the Election was passed, and then put it into the hands of the Members of the house, to decide the Election there in favour of Pinkney. Besides all this a Caucus of the Cincinnati was called at New York in which he was chosen President of that Society, but it was determined to Sacrify Adams, and even the two Clergymen President Dwight and Dr Hitcock, were found explicit, in the pious opinion, of Sacrificing Adams.
B. 2
Not Satisfied with all this, he made a Journey through New England to Boston and to Providence in prosecution of this patriotic design. In Boston I doubt not he found Some as patriotic as himself. In Rhode Island he was less Successful. He laboured with Governor Fenner to no purpose. Fenner would not Sacrifice Adams. The opposite Party had their Caucuses too, and Burr made as many Journeys and reasoned to greater Effect than Hamilton. The Republican Party had a Caucus in Boton in 1793 and wrote to Mr Jefferson, upon his Resignation of the Office of Secretary of State that if he would place himself at their head, they would choose him at the next Election, and, they organized their Party by their Correspondencies through the States.
This detail Sufficiently Shews that Caucuses have been from the Beginning. There is no doubt Some regard to public good, in the prosecution of these measures. They are considered as necessary. There is also Ambition, Avarice, Envy Jealousy and Revenge. As these causes good and bad, have hitherto produced Such Combinations, and as these Causes will continue to the End of the World, We may presume the Combinations will continue too. They have been perhaps too openly avowed and published in too dictatorial a Style: but they will continue, with more or less reserve. You cannot prevent them any more than you can prevent Gentlemen from conversing at their Lodgings.
The Question now is whether Mr Hillhouses Amendments of the Constitution will remedy or qualify the Evil? I think not. On the contrary it will aggravate the distemper and make it mutual. If the Government vibrates at present between Parties about once in twelve years, if you make the Elections annual, there will be a Chance of it vibrating every year, and you will have no Stability in Government at all. If that “Prince of the Power of the air” that “Fiend Party Spirit” can now “invade every Sphere,” if that Dæmon can pass the bounds of every State” and by will he be cast down to hurled headlong, flaming from the flaming etherial Sky to bottomless Perdition, there to dwell in adamantine Chains, when Elections become annual? Will Hamilton be prohibited from visiting Boston and Rhode Island and Burr from travelling in New Jersey and Pennsilvania? The Communication by Letters in the Post offices and by private hands will be as easy as ever, and mercenary Emissaries from the British and french Courts may write Speak and hold Caucuses as well as Federalists and Republicans, when Elections are annual as well as now, at this time when they are for four two years, for Six years and for four years. The Monster who now fremit ore cruento but can not gorge himself but more than once in Six years, will then have his appetite increased by being annually feasted. He will then be monthly and daily employed all the year round “in Sowing discord and divisions destroying Social harmony, overturning the most valuable institutions and endangering the Liberties of our Country.”
It is true that Parties have commenced in this Country, but that they are progressing with more gigantic Strides than Usual I know not. At every Election of Representatives, Senators and Presidents they have appeared, and the Nation was as much divided in 1787 1788 and 1789 as it is now. It was united in nothing but in the choice of Washington. When Mr Benson moved, that the blank, in the Bill directing what officer, Should hold the office of President in case of the death of the President and Vice President, Should be filled with the Chief Justice, meaning Mr Jay, Mr Madison instantly moved that it Should be filled with the Secretary of State, meaning Mr Jefferson. So fierce a Spirit of Party between the Friends of the two Rivals appeared all at once, that neither Side had the Courage to engage in the debate, the blank was never filled and the Bill was dropped. And both Parties have ever had a Successor in View from that time to this. Notwithstanding all the Ardour of popular Affection for Washington, and the great, I will not say unlimited confidence in him, Congress and the Nation were more divided during the Eight years of his Administration than they ever have been Since. The Senate in all constitutional questions and Subjects of foreign Relations were in most instances divided half and half. The federal Majority in the House of Representatives was very Small. During the Administration of his immediate Successor, The Federalists had a Majority of two thirds in the Senate, and a larger Majority in the House, than at any Period of the first Eight years. This Appearance of Strength made them, or at least their great Leader Hamilton presumptuous, and proved their ruin. During the whole Administration of Mr Jefferson the Nation has been more united, and the Majorities in both Houses has been uniformly much greater than under either of his Predecessors. How then can it be Said that Parties are progressing with Gigantic Strides. It Should rather Seem that the Nation is advancing towards greater Unanimity. The next Election however of President will Shew whether Party Spirit or Unanimity is increasing. The belligerent Powers have indeed driven Us by their intemperate Measures into Circumstances of danger and distress which have increased the Anxiety of all Men of all Parties: but it does not yet appear that the Parties are more dangerous or allarming than they have been. A little time may decide: but however this may be, the question Still remains whether Mr Hillhouses Amendment will quell one Monster or propagate more and fiercer? Mr Hillhouse is for “cutting off the head of the Demon” I think he will find it the head of an Hydra and that an hundred heads will Sprout from the blood of the one excinded. “Without a head, no dangerous party can be formed, no Such Party can exist” Says Mr Hillhouse. Indeed! Is it So?—Perhaps it is. But Parties will find heads enough: an Oligarchy of heads, an Aristocracy of heads, a Democracy of heads: for the deepest Democracies always have heads. One would think that the ancient Experiment of cutting off the heads of the tallest Poppies had been tried often enough. Go into your field and Strike off the heads of all the tallest, and when you have gone over the whole ground, turn round and Survey the whole ground and you will find as many taller than others as ever, and you must cutt off every Plant but one, before you can Say there is no Poppy taller than another. One would think that the recent Example of France could not be So Soon forgotten. Mirabeau, Marat, Brissot, Danton Robespierre, were all heads cutt of in Succession, and all Succeeding heads were Saved only by having recourse to one head and one Arm in the Emperor Napoleon. The common Sense, and common feeling of Mankind operated in France after beholding the horrible Massacres of Aristocracy and Democracy, as it has done in all other nations, when these frantic parties have not been ballanced. If you cutt off one head, three other heads at least, will Spring up in its Stead. The Aristocratical Party will have one head: The Democratical Party another: and the Quids a third; but the last will always be a Small feeble and insignificant Party. They will be Men of Candour, impartiality and Equity who will have no View but the public good: and this Party has unhappily in all times been very Small and feeble, in comparison with the other two Parties. That I may be more clearly understood, the Federal Party will have their head, their Leader, their Aristocracy and Democracy: The Republican Party will have their head and Leader, their Aristocracy and Democracy. The Quids will probably be too feeble and timid, finding themselves unsupported by either of the other great Parties and discountenanced by both, to fix upon any head: but if they should ever become a numerous Party, as has Seldom if ever happened, they must have an head, an Aristocracy and Democracy too: for no Party ever can exist without these three divisions.
We will Suppose then Mr Hillhouses Amendment adopted. The Divisions of rich and poor, debtor and Creditor will Still continue and produce a Federal and a Republican party in every State. All Appointments to office and Removals from it, will be in the Senate and House of the United States. These two Parties then in every State will live in a constant Struggle, which Shall Send the Representatives in to the Senate and house of the United States, and each will Strive to Send its head, that he may have the greatest Influence in determining national Measures and especially in appointing officers and bestowin favours to favourites. The Senate and House of the United States will thus be divided into federal and Republican Parties as much as they are now, and as all offices will be their Gift their whole time will be consumed in eternal intrigues and furious conflicts for the Loaves and Fishes. Each Party will have its head in each house, and even the Quids once in an Age may have their Leader too. Mr Hillhouse will find two or three heads in the Senate as many in the House, and this have Six heads to cutt off after he has cutt of one: and then he will instantly find Six more Shoot up in their Stead, in the Persons next esteemed in their respective Parties. The Caucuses in each State and correspondencies, between different StatesB. 3.will not be lessened, there will Still be central Committees, and Committees of Correspondence, from the North to the South and from the East to the West. As long as Education Talents, Property, or even Beauty or Stature or colour Shall make inequalities among Mankind, there will be an Aristocratical and a Democratical and a minor Party in every Country especially in oppulent commercial Countries. Mr Hillhouses Amendments instead of diminishing will increase them: instead of moderating will inflame, them: instead of reducing them to order, will throw them into greater confusion, and exasperate their passions and multiply their Intrigues without end. For Example an eminent Judge or a learned Lawyer in Connecticut or Massachusetts or any other State may wish to be a Judge or a Chief Justice of the United States, or his Friends and Admirers may desire to promote him. If he is really of no Party, neither Party will promote him. If he is of the Federal Party, the leading Members of the Senate and House of the United States will be Solicited by Letters, throughout the Union to exert their influence to obtain his Election. If he is of the Republican Party, the heads of that Party in congress will be instigated in the Same manner to obtain his Election: and there will be always a Federal Judge and a Republican Judge, and perhaps Such a pair in every State, contending intriguing and lyeing perhaps in the Newspapers: and how shall Congress judge? If federalism has a Majority in the Senate and House, a Federalist will be chosen: if Republicanism predominates a Republican will undoubtedly be elected. But what if Republicanism Should prevail in the House and Federalism in the Senate? A case that may often happen. What is to be done then? Why, No Appointment can be made.
Again: a Gentleman of Talents Education, Fortune, Family, aspires to visit foreign Countries in the Capacity of an Ambassador. He will certainly have one name or another: he must be either Federalist, Republican or Quid. If the latter he must Stay at home the first he will have all the Federalists in his State for him: if the Second all the Republicans: if the third he must Stay at home at his Farm Merchandize or Books. Central Committees and organized Correspondences, will be at work, in recommending him to their respective parties through the Union. When the Choice comes before Congress perhaps, a Candidate or two of each Party in each State will be nominated and after Weeks of debate in public and Intrigues and Caucuses in private an Ambassador may be chosen unless either house Should be equally divided as they were between Jefferson and Burr and then no Ambassador can be Sent, though Peace or War may depend upon the Mission. But in every case the Ambassador will be of the party that outnumbers the other in Congress.
But of all Party Contensions the Choice of a Commander in Chief of the Army will be the Sharpest, because a Commander in Chief of the Army in time of War will be a more popular and powerful Man than a President is now. What will become of your come by chance President if he presumes to dispute any Point with your General, who has ten thousand officers and twenty thousand Soldiers under him drawn from all parts attached to his Person and trumpetting his fame through the Union, and all espousing his opinions and Reputation against the President?
When Such an office is to be filled, all the Militia officers All the old Soldiers all the Societies of the Cincinnati will be Sett in Motion; and for what I know all the religious Sects, the Catholicks the Protestant Episcopalians, the Anabaptists, even the Presbyterian assemblies and Conventions and even the Quaker Meetings may interest themselves in the Choice. And after all it must be a Federalist or a Republican who will carry the day. As one Party will always rather lean to France and the other to England, foreign Emissaries will certainly not be idle, and if a hand can be found to receive a bribe, We certainly know that both Courts are in the habit of employing money in other Countries.
We might go through the List of all offices under the general Government and all Elections would be made upon the Same general Principles.
Anarchy Confusion and every evil Work, besides a total depravation of Morals and honest public Principles, would be the unavoidable Effect.
